MEMORANDUM ***
Avtar Singh petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) dismissal of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252. Because the BIA affirmed the IJ’s decision without opinion, we review the IJ’s decision as the final agency action. See Singh v. Gonzales, 491 F.3d 1019, 1023 (9th Cir.2007). We review for substantial evidence the IJ’s adverse credibility determination, Shire v. Ashcroft, 388 F.3d 1288, 1295 (9th Cir.2004), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination based on inconsistencies between Singh’s testimony and objective evidence indicating that Singh had been attempting to enter the United States long before any alleged persecution occurred. See Wang v. INS, 352 F.3d 1250, 1257-58 (9th Cir.2003); Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because Singh did not establish that he was eligible for asylum, he also fails to demonstrate eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). No additional credible evidence indicates that it is more probable than not that he will be tortured if returned to India. Id. at 1157.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, adopted Dec. 10, 1984, Treaty Doc. No. 100-200, 1465 U.N.T.S. 85. The Convention Against Torture is implemented at 8 C.F.R. § 208.18.